Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 31, 2018

                                       No. 04-17-00741-CV

  Edward R. MEZA Jr., Sylvia Meza, and New Braunfels Home Health, Inc. d/b/a N.B. Home
                                        Health,
                                       Appellants

                                                  v.

                            HONORCARE HOME HEALTH INC.,
                                      Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 376006
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
        After this court granted the court reporter an extension of time, the reporter’s record was
due December 13, 2017, but was not filed. On December 14, 2017, the court reporter filed a
notification of late record stating the reporter’s record had not been filed because the appellants
had failed to pay or make arrangements to pay the reporter’s fee for preparing the record and
appellants are not entitled to appeal without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).
By order dated December 19, 2017, the appellants were ordered to provide written proof to this
court on or before December 29, 2017, 2018, that either: (1) the reporter’s fee had been paid or
arrangements had been made to pay the reporter’s fee; or (2) appellants are entitled to appeal
without paying the reporter’s fee. Appellants were advised that if they failed to respond to this
court’s order, their brief would be due January 18, 2018, and the court would only consider those
issues or points of error raised in the brief that did require a reporter’s record for a decision. See
id. R. 37.3(c).

        Appellants did not respond to our order by December 29, 2018. However, on January 17,
2018, one day before their brief was due per our prior order, appellants filed a status report
stating one of the appellants had filed a statement of inability to pay court costs in the trial court
on January 11, 2018, and appellants were seeking a finding from the trial court that he is unable
to pay the costs for preparing the reporter’s record. Attached to the status report was
documentation supporting appellants’ claim that the statement of inability had been filed on
December 31, 2017, but not accepted by the Bexar County Clerk until January 9, 2018. The
documentation also showed that a hearing on the matter was set in the trial court for January 18,
2018. In response to telephone inquiries with the trial court clerk, this court has been informed
the hearing was reset for January 26, 2018, and the trial court denied the request for the
reporter’s record to be provided without costs.

        Accordingly, we ORDER appellants provide written proof no later than ten days from
the date of this order that the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee. If appellants fail to respond with the requisite proof within the time
provided, appellants’ brief will be due thirty days from the date of this order, and the court
will consider only those issues or points raised in appellants’ brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court